Citation Nr: 0600221	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  99-08 712A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from July 27, 1998 to 
August 14, 1998, and from April 4, 2005 to April 29, 2005.  

In a January 1999 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (Newark 
RO), granted the veteran's claim seeking entitlement to 
service connection for chronic lumbosacral strain and 
assigned a 20 percent rating effective from August 15, 1998.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for a higher initial rating. 

In October 2001, the claims file was transferred to the VA 
Regional Office in St. Petersburg, Florida (St. Petersburg 
RO).  

In April 2004, the Board remanded the case for additional 
development.  The case has been returned to the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the medical evidence of record reflects nerve 
conduction velocity tests clearly show lower extremity 
radiculopathy.  The veteran reported numbness and tingling of 
the feet and sciatic-like pain shooting down the legs and 
requested consideration of these symptoms in the rating of 
his service-connected lumbosacral strain.  

The veteran underwent VA examination in July 2002.  The 
physician reviewed the claims file and indicated that service 
medical records showed a questionable injury of the L5 nerve 
root.

Pursuant to the Board's April 2004 remand, the veteran was 
afforded a VA examination in January 2005.  The examiner 
clearly dissociated L5 spondylosis from the service-connected 
lumbosacral strain.  However, the examiner did not address, 
whether any lower extremity radiculopathy is related to an 
injury during active military service or to the service-
connected chronic lumbosacral strain.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions. However, it is not free to substitute its own 
judgment for that of such an expert. See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Thus, an addendum opinion would 
be helpful prior to adjudication of this claim.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The AMC should return the claims file 
to the January 2005 examiner for an 
addendum.  The examiner is asked to do 
the following:

I.  Note a review of the claims file 
in the report including the service 
medical records, the July 2002 VA 
orthopedic examination report that 
mentions a questionable injury of 
the L5 nerve root during active 
service, and a September 2000 VA 
nerve conduction velocity study that 
confirmed left L5 radiculopathy. 

II.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that any lower 
extremity radiculopathy is a 
residual of a low back injury during 
active service.   

III.  If the answer above is "NO", 
then address whether it is at least 
as likely as not (50 percent or 
greater probability) that any lower 
extremity radiculopathy is caused or 
aggravated by the service-connected 
chronic lumbosacral strain. 

The examiner should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
examiner should state the reason.  The 
veteran may be reexamined if necessary.  
If the specified examiner is unavailable, 
an appropriate physician should be 
substituted.  

2.  Following the above, the AMC should 
review all the relevant evidence and 
readjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


